Case 19-45962      Doc 24    Filed 12/09/19 Entered 12/09/19 10:20:27            Main Document
                                          Pg 1 of 9
                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In re:                                        )
Christopher & Brittney Robotham               )             Case No. 19-45962
SSN: XXX-XX-5469                              )             Chapter 13
SSN: XXX-XX-2423                              )             Hearing Date: 1/16/2020
Debtor(s)                                     )             Hearing Loc: 7 North
                                              )             Hearing Time: 11:00 A.M.

                          FIRST AMENDED CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim,         ___ Included
          which may result in a partial payment or no              _X_ Not Included
          payment at all to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
          nonpurchase-money security interest.                     _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                _X_ Included
                                                                   _ _ Not Included

Part 1.        NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $375.00 per month for 60 months.

  (B) $____________ per month for _______ months, then $__________ per month for
      _______ months, then $__________ per month for ________ months.
Case 19-45962       Doc 24    Filed 12/09/19 Entered 12/09/19 10:20:27          Main Document
                                           Pg 2 of 9
  (C) A total of $___________ through ____________, then $_______ per month for
      ______ months beginning with the payment due in _____________, 20____.

2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:

  CREDITOR NAME                TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)




3.3       Pay the following sub-paragraphs concurrently:

  (A) Post-petition real property lease payments. Debtor assumes executory contract for real
  property with the following creditor(s) and proposes to maintain payments (which the Debtor
  shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                MONTHLY PAYMENT




                                                2
Case 19-45962      Doc 24     Filed 12/09/19 Entered 12/09/19 10:20:27           Main Document
                                           Pg 3 of 9
  (B) Post-petition personal property lease payments. Debtor assumes executory contract for
  personal property with the following creditor(s) and proposes to maintain payments (which
  the Trustee shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                MONTHLY PAYMENT               EST MONTHS REMAINING



  (C) Continuing Debt Payments (including post-petition mortgage payments on real
  estate, other than Debtor's residence.) Maintain payments of the following continuing
  debt(s) in accordance with terms of the original contract with any arrearages owed at the time
  of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
  below or as adjusted by the creditor under terms of the loan agreement.

  CREDITOR NAME                MONTHLY PAYMENT



  (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
  debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
  below (or as adjusted by creditor under terms of loan agreement) to:

  CREDITOR NAME                MONTHLY PAYMENT                       BY DEBTOR/TRUSTEE
QUICKEN LOANS                  $1,336.00                             DEBTOR


   (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
  (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
  the plan, estimated as:

  CREDITOR NAME                       TOTAL AMOUNT DUE               INTEREST RATE


3.4     Attorney Fees. Pay Debtor's attorney $1,210.00 in equal monthly payments over 18
 months (no less than 18 months). Any additional fees allowed by the Court shall be paid
 pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph]

3.5     Pay the following sub-paragraphs concurrently:

  (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
  arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
  period set forth below and with the interest rate identified below, estimated as follows:

  CREDITOR NAME       TOTAL AMOUNT DUE              CURE PERIOD            INTEREST RATE
QUICKEN LOANS $5,010.00                              48 Months              0%

  (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
  monthly payments over the period set forth below with 7.00% interest:

  CREDITOR             EST BALANCE DUE               REPAY PERIOD           TOTAL w/ INTEREST



                                                3
Case 19-45962      Doc 24     Filed 12/09/19 Entered 12/09/19 10:20:27            Main Document
                                           Pg 4 of 9

(C) Secured claims subject to modification. Pay all other secured claims the fair market value
of the collateral, as of the date the petition was filed, in equal monthly payments over the period
set forth below with 7.00% interest and with any balance of the debt to be paid as non-priority
unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is set forth
below for a claim to be paid under this paragraph, the claim will be paid over the plan length.

  CREDITOR              BALANCE DUE        FMV         REPAY PERIOD           TOTAL w/ INTEREST
  VANTAGE CREDIT $10,744                  $10,325.00 60 MONTHS                $11,021.90
  UNION

   (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
  to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
  shall be paid in equal monthly installments over the period and with interest as identified
  below:

  CREDITOR      EST BALANCE TRUSTEE/CO-DEBTOR            PERIOD          INTEREST RATE


  (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
  filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
  claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
  pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
  duration and shall not receive interest.


3.6     Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7     Pay sub-paragraphs concurrently:

  (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
  guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
  pay claim in full with interest rate as identified below:

  CREDITOR NAME         EST TOTAL DUE          TRUSTEE/CO-DEBTOR         INTEREST RATE


  (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
  recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
  by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
  Regular payments that become due after filing shall be paid directly by Debtor(s):

  CREDITOR              TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE




                                                 4
Case 19-45962       Doc 24    Filed 12/09/19 Entered 12/09/19 10:20:27            Main Document
                                           Pg 5 of 9
 3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
 elsewhere in the plan in full, estimated as follows:

  CREDITOR NAME                        TOTAL AMOUNT DUE

 3.9      Pay the following sub-paragraphs concurrently:

  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
  $131,784.50. Amount required to be paid to non-priority unsecured creditors as determined by
  §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
  to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
  guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority
  unsecured creditors.

  (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
  following creditor(s). (Choose one).
      x Any deficiency shall be paid as non-priority unsecured debt.
           The Trustee shall stop payment on the creditor's claim until such time as the creditor
       files an amended claim showing the secured and unsecured deficiency (if any) still owed
       after sale of the surrendered collateral.

  CREDITOR                   COLLATERAL
  ARSENAL CREDIT UNION 2014 FORD F-150
  KAY JEWELERS       Ring


  (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
  contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
  debt:

  CREDITOR                   CONTRACT/LEASE


Part 4.          OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.


                                                 5
Case 19-45962       Doc 24     Filed 12/09/19 Entered 12/09/19 10:20:27              Main Document
                                            Pg 6 of 9
4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1     Debtor will report any settlement to the Trustee and the liquidation guarantee may be
revisited at that time.

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

Part 7.         CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE:12/9/2019                 DEBTOR:/s/ Christopher Robotham


DATE:12/9/2019                 DEBTOR:/s/ Brittney Robotham _______


DATE:12/9/2019                 ATTORNEY: /s/ Dominic Pontello____
                                    Dominic M. Pontello, 60947MO
                                    406 Boones Lick Rd.
                                    St. Charles, MO 63301
                                    Phone: (636) 896-4170
                                    Fax: (636) 246-0141
                                    E-mail: dominic@pontellolaw.com


                                                  6
Case 19-45962    Doc 24     Filed 12/09/19 Entered 12/09/19 10:20:27            Main Document
                                         Pg 7 of 9




                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

In re:                                             )
Christopher Robotham,                              )
Social Security No. XXX-XX-5469                    )
Brittney Robotham,                                 )
Social Security No. XXX-XX-2423                    )
                                                   )
                            Debtors                )
                                                   ) Case No. 19-45962
                                                   )
                                                   )
                                                   ) Chapter 13
                                                   )

                               CERTIFICATE OF SERVICE

             Comes Now Debtors, Christopher and Brittney Robotham, by and through their

      attorney of record, and certify that on December 9, 2019 pursuant to Local Rule 3015-

      2(c), Debtors served upon the Chapter 13 Trustee and all creditors on the attached matrix

      via first-class mail, postage prepaid, a true copy of their First Amended Chapter 13 Plan.



                                            RESPECTFULLY SUBMITTED,


                                            By: /s/ Dominic Pontello
                                            Dominic M. Pontello, 60947MO
                                            406 Boones Lick Rd.
                                            St. Charles, MO 63301
                                            Phone: (636) 896-4170
                                            Fax: (636) 246-0141
                                            E-mail: dominic@pontellolaw.com




                                               7
Case 19-45962           Doc 24   Filed 12/09/19 Entered 12/09/19 10:20:27           Main Document
                                              Pg 8 of 9
Account Resolution Cor                             Fed Loan Serv
700 Goddard Ave                                    Po Box 60610
Chesterfield, MO 63005                             Harrisburg, PA 17106


Americollect Inc                                   Fedloan
Po Box 1566                                        Po Box 60610
Manitowoc, WI 54221                                Harrisburg, PA 17106


Amex                                               I.C. System, Inc
Po Box 297871                                      Po Box 64378
Fort Lauderdale, FL 33329                          Saint Paul, MN 55164


Ar Resources Inc                                   Illinois Department of Revenue
1777 Sentry Pkwy W                                 101 W Jefferson St
Blue Bell, PA 19422                                Springfield, IL 62702


Arsenal Credit Union                               Internal Revenue Service
3780 Vogel Rd                                      P.O. Box 7346
Arnold, MO 63010                                   Philadelphia, PA 19101-7346


Capital One Bank Usa N                             Jpmcb Card
15000 Capital One Dr                               Po Box 15298
Richmond, VA 23238                                 Wilmington, DE 19850


Commerce Bk                                        Kay Jewelers
Po Box 411036                                      PO Box 740425
Kansas City, MO 64141                              Cincinnati, OH 45274


Consumer Adjustment Company                        Kay Jewelers
12855 Tesson Ferry Rd                              375 Ghent Rd
Saint Louis, MO 63128                              Fairlawn, OH 44333


Convergent Outsourcing                             Kay Jewelers/Genesis
800 Sw 39th St                                     15220 Nw Greenbrier, Ste
Renton, WA 98057                                   Beaverton, OR 97006


Direct TV                                          Macys/Dsnb
PO Box 105503                                      Po Box 8218
Atlanta, GA 30348                                  Mason, OH 45040


Discover Fin Svcs Llc                              Mca Mgmnt Co
Po Box 15316                                       2797 High Ridge Bl
Wilmington, DE 19850                               High Ridge, MO 63049


Enhanced Recovery Co L                             Medical Payment Data
8014 Bayberry Rd                                   PO Box 94498
Jacksonville, FL 32256                             Las Vegas, NV 89193-4498
Case 19-45962             Doc 24      Filed 12/09/19 Entered 12/09/19 10:20:27   Main Document
                                                   Pg 9 of 9
Miller & Steeno, PC                                     Vantage Credit Union
11970 Borman Dr                                         4020 Fee Fee Rd
Saint Louis, MO 63146                                   Bridgeton, MO 63044


Missouri Department of Revenue                          Verizon Wireless
301 W High St                                           Po Box 650051
Jefferson City, MO 65101                                Dallas, TX 75265


Missouri Department of Revenue/Bankruptcy Uni           Wakefield & Associates
P.O. Box 475                                            7005 Middlebrook Pike
301 W. High Street                                      Knoxville, TN 37909
Jefferson City, MO 65105-0475


Mohela/Sofi
633 Spirit Dr
Chesterfield, MO 63005


Oneadvantage
7650 Magna Drive
Belleville, IL 62223


PayPal Credit
2211 North First Street
San Jose, CA 95131


Quicken Loans
1056 Woodward Ave
Detroit, MI 48226


Royal Furn
Po Box 3784
Memphis, TN 38103


U S Dept Of Ed/Gsl/Atl
Po Box 4222
Iowa City, IA 52244


US Attorney - Eastern District of Missouri
Thomas Eagleton U.S. Courthouse
111 S. 10th Street, 20th Floor
Saint Louis, MO 63102


Us Dep Ed
Po Box 5609
Greenville, TX 75403


Us Dept Ed
Po Box 7202
Utica, NY 13504-7202
